department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc r tl-n-685-99wli3 internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject investment_credit transition rule this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer division vendor state system nature of system date in date in date in date in date in date in date in date in date in date in date in date in alternative a alternative b amount amount amount amount name name name newspaper issue whether taxpayer entered into a contract for the construction or acquisition of system that was both written and binding on date so that system qualified for the investment_tax_credit pursuant to the binding contract transitional rule in section b a of the tax_reform_act_of_1986 conclusion the binding contract investment_tax_credit transitional rule is inapplicable in this situation because taxpayer has not established that a contract was entered into by date moreover the alleged contract was neither written nor binding on that date facts division which is a division of taxpayer solicited proposals for the installation of a new system to service its operations in state proposals could be submitted for a totally workable turn-key system or for only part of system the proposals were due by date in a lengthy described the proposals sought and the detailed specifications of system in terms of its capabilities sections of the state that taxpayer has the right to accept or reject in whole or part any proposal made in response to the section provides the accepted proposal will provide the basis for negotiating the terms and conditions of a mutually acceptable contract between taxpayer and the selected supplier section of the provides for taxpayer’s project manager and vendor’s project manager to prepare certain plans for the system installation w ithin two weeks after contract award similarly section requires vendor to present taxpayer with various plans w ithin sixty days of contract award in addition to installing the system the supplier was required by the to provide user training programs on site maintenance personnel during the warranty period and hourly rates for service not covered by the warranty taxpayer received a number of proposals including one from vendor on date in subsequently vendor submitted amendments to that proposal on eleven other dates taxpayer cannot locate any of the proposals including the one submitted by vendor taxpayer did produce a copy of a document entitled dated date in which appears to have been prepared by vendor this document quotes two prices for system alternative a for amount and alternative b for amount it also discusses leasing options for system attachments to the document list property that would be installed under each option on or about date in division requested a capital appropriation of amount from taxpayer taxpayer’s board_of directors approved that request on date in neither the request nor the minutes of the board_of director’s meeting identify a particular vendor who would install system the file contains a letter of date in from the president of division to the president of vendor stating that a telephone conversation between them took place on date in it states the call was placed by the president of taxpayer with the intent of finalizing the pending contract that various terms were agreed to including finalizing the price of amount and at the conclusion of the conversation the president of taxpayer felt we were in agreement to the terms of the contract and asked the president of vendor to proceed immediately the president of vendor signed this letter concurring in what it stated on date in on date in the president of division wrote a note on a buckslip to the director of advertising of division stating you have a deal with vendor technician digital for two years free guarantee warrantee for months president ceo of vendor will personally take charge of program and guarantee switch-over by end of good luck to you name and name president of division’s initials on date in division sent a message to vendor stating this is to advise and congratulate you on your selection for the nature of system project please express our thanks to all team members for their considerable effort you will be contacted shortly by our technical people to finalize specifications and contract wording division name subcontract specialist on date in vendor sent a proposed news_release concerning the project to the director of advertising of division the proposed news_release announced a contract to install system moreover it stated the first_phase of implementation - - incorporating planning design and engineering -- is now under way and consists of a major rewiring and cabling effort allegedly newspaper published an article about the project on date in but the article has never been furnished to the service similarly taxpayer has alleged that vendor began work on the project prior to date but has never substantiated that allegation beyond the vague reference in the proposed news_release on date in taxpayer and vendor entered into a formal written contract for installation of system the contract with attachments is long and quite detailed it sets out the technical details specifications and performance requirements of the system to be built in considerable detail the contract_price is amount article of the formal contract is entitled it provides for the contract to be interpreted under the laws of state it states that the agreement constitutes a binding obligation and that it constitutes the entire agreement between the parties superceding all previous communications representations or agreements article of the formal contract gives taxpayer the absolute right to terminate the contract in whole or in part at any time upon such a termination the contract gives the partie sec_180 days to negotiate the amount of fair compensation to vendor for the termination if the parties cannot agree on fair compensation taxpayer will pay vendor the unpaid costs of the work incurred by vendor not previously paid for that are allocable to the terminated portion of the contract the costs of discharging liabilities allocable to the terminated portion of the contract the costs of vendor in settling purchase money orders and subcontracts and in protecting and disposing of property in which taxpayer has or may acquire an interest the amount of any discounts given by vendor which as a result of the termination have not been earned by taxpayer and a sum as general and administrative not to exceed twenty percent of the amount determined under and the total sum to be paid to vendor under through shall not exceed the total of the contract_price as reduced by the amount of payments otherwise made and as further reduced by the contract_price of work which has not been terminated taxpayer claimed investment tax_credits for system in and it asserts that the system was placed into service pursuant to a written contract binding on date so that the credit is allowable under the general binding contract rule set forth in section b a of the tax_reform_act_of_1986 the tax_reform_act_of_1986 the tax_reform_act_of_1986 repealed the investment_tax_credit but provided transition_rules to account for situations where taxpayers committed to certain expenses or began to build qualifying property with the expectation of getting the investment_credit sec_38 of the internal_revenue_code provides for a general_business_credit sec_38 provides that the current_year_business_credit includes the investment_credit determined under sec_46 sec_46 provides that for purposes of sec_38 the amount of the investment_credit for any taxable_year shall be an amount equal to the sum of certain specified percentages sec_48 identifies the categories of property eligible for the credit sec_49 of the code provides that the percent regular_investment_credit does not apply to property placed_in_service after date sec_49 provides that the repeal does not apply to transition property as defined in sec_49 subject_to the general limitations in sec_49 and d sec_49 of the code defines the term transition property for purposes of the investment_credit as any property placed_in_service after date and to which the amendments made by section of the act do not apply except that in making such determination -- a section a a of the act shall be applied by substituting for b sections b and a of the act shall be applied by substituting date for date c in the case of transition property with a class_life of less than years -- i section b of the act shall apply and ii in the case of property with a class_life -- i of less than years the applicable_date shall be date and ii at least years but less than years the applicable_date shall be date and d section b shall be applied by substituting for in general the definition of transition property under sec_49 of the code relies on the transitional rules provided under the revised accelerated_cost_recovery_system acrs provisions in sections and of the act but substitutes earlier effective dates than those used for acrs in order to satisfy the transitional rules of acrs under sections and of the act property must satisfy both a specific effective date requirement and must be placed_in_service by a specified date depending on the property's class_life under the general acrs transitional rule_of section b of the act as modified by sec_49 of the code property may qualify as transition property if it satisfies any one of the following requirements a any property that is constructed reconstructed or acquired by the taxpayer pursuant to a written contract that was binding on date this is the transition rule taxpayer asserts is applicable in this case b property that is constructed or reconstructed by the taxpayer if i the lesser_of dollar_figure million or percent of the cost of the property had been incurred or committed by date and ii the construction or reconstruction of the property began by the december 31st date c an equipped building or plant facility if construction had commenced as of date pursuant to a written specific plan and more than one-half of the cost of the equipped building or facility had been incurred or committed by the december 31st date the foregoing transition relief is not available unless an additional placement in service requirement under section b of the act as modified by sec_49 of the code is satisfied to meet this requirement property qualifying under one of the three previously mentioned exceptions must be placed_in_service by a certain date depending upon the property's class_life for property whose class_life is less than years the property must have been placed_in_service by date for property whose class_life exceed sec_5 years but is less than years the property must have been placed_in_service by date for property with a class_life of at least years but less than years the property must be placed_in_service by date for property whose class_life exceeds years the property must be placed_in_service by date a b and c are commonly referred to respectively as the binding contract self-constructed property and equipped building rules section b c ii of the act further modified property described in section a by allowing a special exception this provided for property with a class_life of at least years but less than years to be treated as having a class_life of years this provision therefore provides for a date placement in service date for property having a year or longer class_life and which is related to a binding written contract the conference_report explaining the general binding contract transition rule set forth in section b a of the act provides that the rule applies to the investment_credit for property that is constructed reconstructed or acquired by the taxpayer pursuant to a written contract that was binding on date moreover it applies only to contracts in which the construction reconstruction erection or acquisition of property for which the credit is claimed is itself the subject matter of the contract the report states a contract is binding only if it is enforceable under state law against the taxpayer and does not limit damages to a specific amount eg by use of liquidated_damages provisions a contractual provision that limits damages to at least five percent of the total_contract_price is not treated as limiting damages for purposes of the general binding contract rule a contract under which the taxpayer is granted an option to acquire property is not treated as a binding contract to acquire the underlying property in contrast a contract under which the taxpayer grants an irrevocable put ie an option to sell to another taxpayer is treated as a binding contract as the grantor of such an option does not have the ability to unilaterally rescind the commitment in general a contract is binding even if subject_to a condition as long as the condition is not within the control of either party or a predecessor except in the limited circumstances described below a contract that was binding as of date or date in the case of the investment_tax_credit will not be considered binding at all times thereafter if it is substantially_modified after that date design changes to a binding contract to construct a project that are made for reasons of technical or economic efficiencies of operation and that cause an insignificant increase in the original price will not constitute substantial modifications of the contract so as to affect the status of the project under the binding contract rule the conferees also wish to clarify that the general binding contract rule does not apply to supply agreements with manufacturers where such contracts fail to specify the amount or design specifications of property to be purchased such contracts are not to be treated as binding contracts until purchase orders are actually placed a purchase order for a specific number of properties based on the pricing provisions of a supply agreement will be treated as a binding contract discussion whether a binding written contract existed on date is a factual issue the issue turns on the various documents and whether they establish the existence of a binding written contract on the last day of although there are some facts that indicate the existence of such a contract by that date we believe that the information available at this time demonstrates that a written binding contract for purposes of the transition rule did not exist prior to we concur in your conclusion that taxpayer is not allowed the investment_tax_credit for system system was not placed into service until after the credit was repealed and taxpayer has not established entitlement to the credit under the general binding contract transition rule the essential reason that we conclude the contract was not in existence on date is that taxpayer has failed to establish its existence in other words we think this case turns not on the technicalities of contracts law but on the failure of the available evidence to show that any agreement was reached and if reached was not put in the form of a binding written contract indeed the available facts indicate that any agreement reached was not reduced to a written contract until date in we recognize that in taxpayer could have solicited proposals vendor could have made a specific written proposal in the nature of an offer containing all the essential terms of a contract and taxpayer could have accepted that proposal in writing thereby creating a binding written contract the evidence however fails to show that those events occurred and in fact shows that no contract of a binding and written nature was entered into prior to date in most of what taxpayer must establish to qualify for transition relief under the binding contract rule is present in this case clearly a written proposal was made and selected what is not clear is whether the selection of that proposal formed a binding written contract or merely evidenced the intent to work toward the formation of such a contract along the lines put forth in the proposal the answer turns on the intent of the parties a binding contract was formed if and when the parties intended a binding contract to be formed if they intended to be bound by vendor’s proposal upon taxpayer’s selection of it but also agreed to clarify and work out some minor aspects of the deal before reducing it to a formal contract then a binding contract was formed at the time of the original agreement on the other hand if taxpayer and vendor merely intended to work toward creating a binding contract based on the proposal then the agreement was not binding until the formal contract was signed on date in some of the available information creates the impression that a binding written contract was entered into on date in prior to that time vendor submitted a detailed written proposal to build system and that proposal was modified eleven times then on that date taxpayer notified vendor in writing that its proposal had been selected the proposed news_release of date in provides some support for taxpayer’s assertion that a binding contract had already been created that proposed news_release stated that both parties were announcing a contract to install system thereby evidencing an intent to be bound and stated that vendor had already begun work on the project similarly the note written by the president of division on date in refers to an existing deal with vendor thereby indicating the formation of a binding contract on the other hand other more controlling facts support the conclusion that a binding contract was not created until date in the creation of that formal contract on that date is strong evidence that a binding contract did not exist before that date the statement in the that the accepted proposal will provide the basis for negotiating the terms of a contract strongly indicates that acceptance of arthur l corbin corbin on contracts vol sec_2 at pp provides the parties have power to contract as they please they can bind themselves orally or by informal letters or telegrams if they like on the other hand they can maintain complete immunity from all obligation even though they have expressed agreement orally or informally upon every detail of a complete transaction the matter is merely one of expressed intention if their expressions convince the court that they intended to be bound without a formal document their contract is consummated and the expected formal document will be nothing more than a memorial of that contract the subsequent conduct and interpretation of the parties themselves may be decisive of the question as to whether a contract has been made even though a document was contemplated corbin supra at p the proposal did not create a binding contract but merely provided the framework for negotiating such a contract at a later date also the language of the message that is alleged to constitute acceptance of the terms proposed is ambiguous by advising vendor of its selection for the project rather than stating that vendor’s proposal was accepted the mailgram creates an ambiguous relationship rather than a binding contract that relationship should not be interpreted as a binding contractual relationship particularly because taxpayer had the opportunity to use the language for creating a contract and failed to do so not only would we argue that the resulting ambiguity should be resolved against its maker but also we would argue that the ambiguity existed because of the intended absence of a binding written contract apart from the conflicting facts as to whether a contract was formed in taxpayer’s case has a major problem the key piece of evidence is missing taxpayer has failed to produce vendor’s proposal that is alleged to contain the terms of the contract we are asked and a court would be asked to conclude that a multi-million dollar contract was created in but that the document setting out all the terms of that contract is unavailable just the fact that a copy of the proposal was not retained is some evidence its legal significance was less than that of a contract moreover as the burden_of_proof is on taxpayer to establish its entitlement to transition relief it will be difficult for it to meet that burden in the absence of vendor’s proposal without producing the terms of the alleged contract taxpayer cannot prove that it was a binding contract indeed the proposal may well have contained clauses clarifying its legal significance for example the proposal may have contained a clause echoing the statement in section of the that the proposal was intended only to provide the basis for negotiating a contract it may even have gone a step farther and stated that acceptance of the proposal did not constitute a binding contract we simply do not know and without knowing the terms of a relationship there is no basis for concluding that relationship amounted to a binding contractual relationship therefore in the absence of the proposal taxpayer will have difficulty meeting its burden_of_proof this burden will be especially difficult in light of the general practice of strictly construing transitional rules allowing tax_credits 311_us_46 that practice has been applied to the transitional rules applicable to the repeal of investment_tax_credit 916_fsupp_902 w d wis aff’d 100_f3d_482 7th cir as for whether the message of date in sufficiently identifies the property that was the subject of the alleged contract it does not do so standing alone that communication however must be read in conjunction with the vendor’s detailed proposal to build system had vendor made only one proposal we think the reference to the nature of system project could be interpreted as a reference to that proposal and the property identified in that proposal if a binding contract was created upon the selection of that proposal then the specifications in the proposal would become part of the contract itself vendor however did not make a single proposal it made alternative proposals one of those proposals called for a price of amount and the other proposal called for a price of amount we do not know which of those proposals was selected so we do not know what property was specified in the alleged contract in fact we have every reason to believe that neither proposal was selected because the contract_price was amount which is significantly different from the price of either of the proposed alternatives in that regard the amount contract_price indicates the lack of a written contract that price is significantly different from either the amount price of alternative a or the amount price of alternative b as a result it is not clear to us what was agreed upon in writing prior to the signing of the formal written contract on date in indeed the letter of date in recalling the date in conversation between the president of division and the president of vendor states that in that conversation they finalized the price set the warranty period and agreed that vendor would provide a switchman at taxpayer’s location during normal business hours for two years therefore any agreement that was reached in that conversation as to the terms of a contract was oral even if a contract was created in that contract was oral and not reduced to writing until date in we recommend that you make another argument that has not been suggested previously we recommend that you argue the contract was not binding in light of the right to terminate it given taxpayer in article of the formal contract of date in that article gives taxpayer the unconditional right to terminate the contract in whole or part at any time clearly a contract that can be terminated at any time is not binding on the party with the right to terminate it taxpayer can avoid its future contract obligations as a result of its right to terminate the contract in this case so the contract is not binding with respect to taxpayer such a contract is the equivalent of a contract that grants taxpayer an option to acquire the system not only was the contract not binding on taxpayer but it contained a liquidated_damages provision in the event taxpayer terminated the contract taxpayer would have to compensate vendor by paying an amount determined by adding together various actual costs incurred by vendor plus a sum not to exceed percent of those costs for general and administrative costs plus discounts given by vendor but not earned by taxpayer the conference_report states that a contract must be both enforceable and without a liquidated_damages provision to be considered as binding this contract met neither of these requirements the conference_report however also states that a contract limiting damages to an amount equal to at least five percent of the total_contract_price is not to be treated as limiting damages article limits taxpayer to compensating vendor for its actual costs including its general and administrative expenses but not to an amount that must be at least five percent of the contract_price therefore we believe that article contains the kind of liquidated_damages provision that congress envisioned as disqualifying a contract from being binding under the transition rule the provisions of article are not entirely clear to us and you may ask taxpayer for further clarification of the provisions in light of this issue we again assert that the conference_report clearly states that unenforceable contracts are not binding and there can be little doubt that a contract terminable at will is unenforceable against the party with the right to terminate the contract therefore we believe the argument that this was not a binding contract is a strong argument case development hazards and other considerations your submission also addresses the issue of whether the agreement in issue was one concerning services or goods you state that a cogent argument can be made that the agreement was for installation services so that the uniform commercial code which has been adopted in state is inapplicable in determining whether a binding contract was formed the relevant point in time here is date we conclude that the termination clause meant taxpayer was not committed to purchasing system on that date although the damages provided for on termination were not tied to the contract_price they probably were less than five percent of the contract_price at that early stage of the contract it is likely that vendor performed little of the contract placed few orders and incurred few liabilities at that early date before the formal contract was signed as a result any damages under the termination clause would be minimal in any event the burden would be on taxpayer to establish that it was required to pay an amount in excess of five percent of the contract_price as damages to meet the exception in the legislative_history 5of course taxpayer might argue that the contract in issue is not the formal contract signed on date in but the contract finalized in the telephone call of date of and accepted in writing in the mailgram of date in however such an argument would be inconsistent with taxpayer’s basic contention that there was only one contract and that it was made in but was memorialized in likewise we have another question for your consideration if so the credit is not allowable for any such property that was placed into service after date section b c i of the act specifically treats referred to in sec_168 of the code as having a six-year class_life for purposes of the placed_in_service requirements that means such equipment must be placed_in_service before date to qualify for transition relief this is the first case to directly confront the issue of what constitutes a binding written contract for purposes of the investment_tax_credit transition_rules the issue however is fact intensive and has application only to certain property placed_in_service prior to therefore any resulting court opinion is likely to have limited precedential value if you have any further questions please call by ________________________ harve lewis chief passthroughs and special industries branch field service division sec_168 uses the term computer-based telephone central office switching equipment but does not define or further describe such property
